Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 21, 2018

                                        No. 04-18-00382-CV

                                           IN RE L.J.R.,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01389
                           Honorable Richard Garcia, Judge Presiding


                                           ORDER
         On June 8, 2018, appellant filed a “Notice of Appeal.” The clerk’s record was filed on
June 18, 2018. Although the clerk’s record contains the judge’s notes, the clerk’s record did not
contain an order terminating appellant’s parental rights. See In re L.H., No. 04-13-00174-CV,
2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting judge’s notes
do not constitute a final order) (mem. op.). In response to this court’s inquiry, the trial court clerk
confirmed the trial court has not signed a final order. “[A]n appeal may be prosecuted only from
a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because
no final order has been entered in the underlying case, appellant is ORDERED to show cause in
writing within ten days from the date of this order why this appeal should not be dismissed for
lack of jurisdiction.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court